Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 15 are pending.  Claims 1, 7, 15 are independent.    File date is 11-21-2020.  
This action is in response to application amendments filed on 1-24-2022. 

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 4, 6 - 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (US PGPUB No. 20180253452) in view of Univ Jinan (Patent No. CN107222478A, referred to as “Univ-Jinan”).     	
 
Regarding Claim 1, Callan discloses an apparatus for operating a software-defined network having a number of network elements the apparatus comprising:
a)  a memory unit storing an image of the defined network;  (Callan ¶ 053, ll 1-11: acting as a database validator node, whose role is to act as a communication node and receive 
b)  a control unit programmed to use the stored image as a basis for controlling forwarding of data streams by the number of network elements; (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. analogous to network image) of other devices connected to peer-to-peer network; forwarding received network messages based upon list; and in response to requests) and
c)  a comparison unit programmed to compare the stored image against a network image published in a ledger of a blockchain. (Callan ¶ 024, ll 1-3: compare value of hash of some or all previous data in order to determine if it matches, exceeds or fails below a target value)      

Callan does not explicitly disclose a SDN network having a number of network elements. 
However, Univ-Jinan discloses wherein a SDN network having a number of network elements. (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of entire network; 033, ll 1-8: blockchain layer deployed between control layer and data layer; controllers of control layer interacts with blockchain, blockchain is transparent and unaware of data layer and application layer)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a SDN network having a number of 

Regarding Claim 2, Callan-“Univ-Jinan” discloses the apparatus as claimed in claim 1, wherein that the comparison unit is further programmed to:
a)  transmit a change to the stored image to the blockchain as a change request for the published network image; (Callan ¶ 036, ll 4-7: verification of identity of submitter of data addition or change request by specific node operating on peer-to-peer network)    
b)  adopt the change to the stored image if the change request for the published network image is published in the ledger of the blockchain as a change to the published network image; (Callan ¶ 036, ll 1-16: predetermined criteria utilized by network connected devices includes: a result of computation based on previous data contained within distributed ledger; ¶ 023, ll 1-6: criterion based on previous data contained within distributed ledger, validity of criterion determined by network connected devices using one or more computations or transformations of previous data; ¶ 024, ll 1-3: compare value of hash of some or all previous data to determine if it matches, exceeds or fails below a target value; (comparison results in match and data added to distributed ledger)) and


Regarding Claim 3, Callan-“Univ-Jinan” discloses the apparatus as claimed in claim 1, wherein the comparison unit is further programmed to adopt the change to the published network image as a change to the stored image if a change request for the published network image is published in the ledger of the blockchain as a change to the published network image. (Callan ¶ 036, ll 1-16: predetermined criteria utilized by network connected devices includes: a result of computation based on previous data contained within distributed ledger; ¶ 023, ll 1-6: criterion based on previous data contained within distributed ledger, validity of criterion determined by network connected devices using one or more computations or transformations of previous data; ¶ 024, ll 1-3: compare value of hash of some or all previous data to determine if it matches, exceeds or fails below a target value; (comparison results in match and data added to distributed ledger))     

Regarding Claim 4, Callan-“Univ-Jinan” discloses the apparatus as claimed in claim 1, wherein:
a)  the comparison unit comprises a blockchain node of the blockchain; ¶ 024, ll 1-3: compare value of hash of some or all previous data to determine if it matches, exceeds 
b)  the blockchain node is programmed to agree to a consensus to publish a change request transmitted to the blockchain for the published network image in the ledger of the blockchain if the change request for the published network image is consistent with a consensus protocol of the blockchain. (Callan ¶ 019, ll 1-5: predetermined criteria includes a consensus system for the plurality of network connected devices to determine if the block of data will be accepted and added to distributed ledger; ¶ 083, ll 1-11: successfully generated block of data must conform to a definition of acceptable data blocks as defined through a consensus protocol accepted by the plurality of network connected devices participating on the peer to peer network; block of data is accepted by a majority, a predetermined number or percentage, a specific subset of the plurality of network connected devices)    

Regarding Claim 6, Callan-“Univ-Jinan” discloses the apparatus as claimed in claim 1. 
Callan does not explicitly disclose control unit arranged in a private area and blockchain node is arranged in a public area. 
However, Univ-Jinan discloses wherein the control unit is arranged in a private area and the blockchain node is arranged in a public area. (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for control unit arranged in a private area and blockchain node is arranged in a public area as taught by Univ-Jinan. One of ordinary skill in the art would have been motivated to employ the teachings of Univ-Jinan for the benefits achieved from a system that enables an effective consensus protocol that realizes a synchronization of network status between the multiple controllers and the obtaining of a consistent network status of resources. (Univ-Jinan ¶ 033, lines 1-11)    

Regarding Claim 7, Callan discloses a system for operating a software-defined network having a number of network elements, the system comprising the following.
Each apparatus comprising:
b)  a respective memory unit storing an image of the software-defined network; (Callan ¶ 053, ll 1-11: acting as a database validator node, whose role is to act as a communication node and receive messages from peer-to-peer network, process them, and transmit results of processing back to peer-to-peer network)       
c)  a respective control unit programmed to use the stored image as a basis for controlling forwarding of data streams by the number of network elements; (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. analogous to network image) of other 
d)  a respective comparison unit programmed to compare the stored image against a network image published in a ledger of a blockchain; (Callan ¶ 024, ll 1-3: compare value of hash of some or all previous data to determine if it matches, exceeds or fails below a target value)          
programmed to:
f)   exchange a change request transmitted to the blockchain for the published network image among one another; (Callan ¶ 036, ll 4-7: verification of identity of submitter of data addition or change request by specific node operating on peer-to-peer network) and
g)  to publish the change request in the ledger of the blockchain as a change to the published network image only if a consensus is reached between the multiple blockchain nodes in accordance with a consensus protocol of the blockchain. (Callan ¶ 019, ll 1-5: predetermined criteria includes a consensus system for the plurality of network connected devices to determine if the block of data will be accepted and added to distributed ledger; ¶ 083, ll 1-11: successfully generated block of data must conform to a definition of acceptable data blocks as defined through a consensus protocol accepted by the plurality of network connected devices participating on the peer to peer network; block of data is accepted by a majority, a predetermined number or percentage, a specific subset of the plurality of network connected devices)    

Callan does not explicitly disclose a SDN network having a number of network elements. 


Callan does not explicitly disclose for a): a number of control apparatuses, and for e): multiple blockchain nodes forming the blockchain. 
Furthermore, Univ-Jinan discloses for a): a number of control apparatuses, and for e): multiple blockchain nodes forming the blockchain. (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of entire network; 033, ll 1-8: blockchain layer deployed between control layer and data layer; controllers of control layer interacts with blockchain, blockchain is transparent and unaware of data layer and application layer) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a SDN network having a number of network elements and for a): a number of control apparatuses, and for e): multiple blockchain nodes forming the blockchain as taught by Univ-Jinan. One of ordinary skill in the 

Regarding Claim 8, Callan-“Univ-Jinan” discloses the system as claimed in claim 7.
Callan does not explicitly disclose for a): control units programmed to control forwarding of data streams by communicating with a number of network elements on a control level of the software-defined network, and for b): multiple blockchain nodes programmed to communicate on a data level of a software-defined network and/or via a public network. 
However, Univ-Jinan discloses wherein:
a)  the individual control units are programmed to control the forwarding of data streams by the number of network elements by communicating with the number of network elements on a control level of the software-defined network; (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of entire network; 033, ll 1-8: blockchain layer deployed between control layer and data layer; controllers of control layer interacts with blockchain, blockchain is transparent and unaware of data layer and application layer) and

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a): control units programmed to control forwarding of data streams by communicating with a number of network elements on a control level of the software-defined network, and for b): multiple blockchain nodes programmed to communicate on a data level of a software-defined network and/or via a public network as taught by Univ-Jinan. One of ordinary skill in the art would have been motivated to employ the teachings of Univ-Jinan for the benefits achieved from a system that enables an effective consensus protocol that realizes a synchronization of network status between the multiple controllers and the obtaining of a consistent network status of resources. (Univ-Jinan ¶ 033, lines 1-11)  

Regarding Claim 9, Callan-“Univ-Jinan” discloses the system as claimed in claim 7, wherein the multiple blockchain nodes are programmed to reach the consensus to publish the change in the 

Regarding Claim 10, Callan-“Univ-Jinan” discloses the system as claimed in claim 9, wherein authorization information is published in the ledger of the blockchain, indicating those of the blockchain nodes that are authorized to request changes to the published network image, and the evidence of the legitimate interest comprises evidence that the blockchain node requesting the change is authorized to request changes to the published network image in accordance with the authorization information published in the ledger of the blockchain. (Callan ¶ 022, ll 9-10: an authorization by a specific network connected device operating on the peer to peer network)    

Regarding Claim 11, Callan-“Univ-Jinan” discloses the system as claimed in claim 9.  
Callan does not explicitly disclose virtual network set up in a software defined network, and for b): multiople blockchain nodes. 
However, Univ-Jinan discloses wherein:: 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a SDN network having a number of network elements as taught by Univ-Jinan. One of ordinary skill in the art would have been motivated to employ the teachings of Univ-Jinan for the benefits achieved from a system that enables an effective consensus protocol that realizes a synchronization of network status between the multiple controllers and the obtaining of a consistent network status of resources. (Univ-Jinan ¶ 033, lines 1-11)     

Regarding Claim 12, Callan-“Univ-Jinan” discloses the system as claimed in claim 9. 
Callan does not explicitly disclose physical subareas for the number of network elements.
However, Univ-Jinan discloses characterized in that wherein:

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for physical subareas for the number of network elements as taught by Univ-Jinan. One of ordinary skill in the art would have been motivated to employ the teachings of Univ-Jinan for the benefits achieved from a system that enables an effective consensus protocol that realizes a synchronization of network status between the multiple controllers and the obtaining of a consistent network status of resources. (Univ-Jinan ¶ 033, lines 1-11)  

Regarding Claim 15, Callan discloses a method for operating a software-defined network having a number of network elements, the method comprising:

b)  controlling forwarding of data streams by the number of network elements on the basis of the stored network image; (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. analogous to network image) of other devices connected to peer-to-peer network; forwarding received network messages on list; in response to requests) and
c)  comparing the network image stored in the memory unit of the control apparatus against a network image published in a ledger of a blockchain. (Callan ¶ 024, ll 1-3: compare value of hash of some or all previous data to determine if it matches, exceeds or fails below a target value)    

Callan does not explicitly disclose a SDN network having a number of network elements. 
However, Univ-Jinan discloses wherein a SDN network having a number of network elements. (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of entire network; 033, ll 1-8: blockchain layer deployed between control layer and data layer; controllers of control layer interacts with blockchain, blockchain is transparent and unaware of data layer and application layer)    
  

4.        Claims 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Callan in view of Univ-Jinan and further in view of Rwe-Int-Se (Patent No. WO 2017/220115 A1, referred to as “Rwe-Int-Se”).

Regarding Claim 5, Callan-“Univ-Jinan” discloses the apparatus as claimed in claim 4.   
Furthermore, Callan discloses the following:
b)  wherein the consensus protocol of the blockchain is based on service information. (Callan ¶ 019, ll 1-5: predetermined criteria includes a consensus system for the plurality of network connected devices to determine if the block of data will be accepted and added to distributed ledger; ¶ 083, ll 1-11: successfully generated block of data must conform to a definition of acceptable data blocks as defined through a consensus protocol accepted by the plurality of network connected devices participating on the peer to peer network; block of data is accepted by a majority, a predetermined number or percentage, a specific subset of the plurality of network connected devices)  


However, Rwe-Int-Se discloses wherein:
a)  the control unit is further programmed to receive quality of service information from at least one of the number of network elements; (Rwe-Int-Se page 14, ll 22-29: data about the device is stored, such as quality assurance data (i.e. quality of service), usage data; validate requirements via the data stored for device) and     
b)  wherein the protocol is based on the quality of service information. (Rwe-Int-Se page 14, ll 22-29: data about the device is stored, such as quality assurance data (i.e. quality of service), usage data; validate requirements via the data stored for device)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a): receive quality of service information, and for b): protocol based on the quality of service information as taught by Rwe-Int-Se. One of ordinary skill in the art would have been motivated to employ the teachings of Rwe-Int-Se for the benefits achieved from a system that enables data management processes to improve performance and security of network connected devices. (Rwe-Int-Se page 19, lines 20-22)

Regarding Claim 13, Callan-“Univ-Jinan” discloses the system as claimed in claim 11.
Callan does not explicitly disclose requesting a blockchain node assigned to one of a virtual client network areas and/or to one of physical subareas, and for b): 
However, Univ-Jinan discloses wherein the evidence of a legitimate interest comprises:

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan for a SDN network having a number of network elements as taught by Univ-Jinan. One of ordinary skill in the art would have been motivated to employ the teachings of Univ-Jinan for the benefits achieved from a system that enables an effective consensus protocol that realizes a synchronization of network status between the multiple controllers and the obtaining of a consistent network status of resources. (Univ-Jinan ¶ 033, lines 1-11)

Callan-“Univ-Jinan” does not disclose evidence of a quality of service of virtual client network area and/or of physical subarea. 
However, Rwe-Int-Se discloses: 
b)  evidence of a quality of service of the virtual client network area and/or of the physical subarea to which the requesting blockchain node is assigned. (Rwe-Int-Se page 14, ll 22-
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan-“Univ-Jinan” for evidence of a quality of service of virtual client network area and/or of physical subarea as taught by Rwe-Int-Se. One of ordinary skill in the art would have been motivated to employ the teachings of Rwe-Int-Se for the benefits achieved from a system that enables data management processes to improve performance and security of network connected devices. (Rwe-Int-Se page 19, lines 20-22) 

Regarding Claim 14, Callan-“Univ-Jinan” discloses the system as claimed in claim 13. 
Furthermore, Callan-“Univ-Jinan” discloses wherein control units of control apparatuses (Univ-Jinan ¶ 013, ll 1-6: constructing a software-defined network (SDN) mechanism based on a blockchain, provides a control layer composed of multiple controllers constructing a verifiable network flow and application network streaming network; network audited and tracked; multiple controllers reach a consensus on status of entire network; 033, ll 1-8: blockchain layer deployed between control layer and data layer; controllers of control layer interacts with blockchain, blockchain is transparent and unaware of data layer and application layer) as disclosed above
Callan-“Univ-Jinan” does not explicitly disclose for a): control unit of control apparatus programmed to receive quality of service information, and for b): memory unit of control apparatus designed to store a characteristic of quality of service information, and for c): 
However, Rwe-Int-Se discloses the following wherein:
a)  the control unit of a respective one of the multiple control apparatuses is programmed to receive quality of service information concerning the quality of service of a number of further instances of the physical subareas from at least one from the disjunct selection of network elements of the physical subarea controlled by the control apparatus; (Rwe-Int-Se page 14, ll 22-29: data about the device is stored, such as quality assurance data (i.e. quality of service), usage data; validate requirements via the data stored for device)      
b)  the memory unit of a respective one of the multiple control apparatuses is designed to store a time characteristic of the quality of service information received by the control unit for each of the number of further physical subareas; (Rwe-Int-Se page 14, ll 22-29: data about the device is stored, such as quality assurance data (i.e. quality of service), usage data; validate requirements via the data stored for device; page 25, ll 11-15: information exchanged by peer-to-peer messaging system can be time-stamped (i.e. time characteristic associated with information such as quality of service information)) and
c)  the evidence of the quality of service of the physical subarea to which the requesting blockchain node is assigned is based on the time characteristic of the quality of service information concerning the physical subarea that is stored in the memory unit of a respective one of the multiple control apparatuses. (Rwe-Int-Se page 14, ll 22-29: data about the device is stored, such as quality assurance data (i.e. quality of service), usage 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callan-“Univ-Jinan” for a): control unit of control apparatus programmed to receive quality of service information, and for b): memory unit of control apparatus designed to store a characteristic of quality of service information, and for c): quality of service based on a characteristic of quality of service information stored in control apparatus as taught by Rwe-Int-Se. One of ordinary skill in the art would have been motivated to employ the teachings of Rwe-Int-Se for the benefits achieved from a system that enables data management processes to improve performance and security of network connected devices. (Rwe-Int-Se page 19, lines 20-22)

Response to Arguments
5.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 8 of Remarks:    ...   There is no teaching in the cited portion of Callan (or any other portion) which suggests the described validator node functions as a memory unit at all, much less storing an image of the software-defined network   ...   . 

    The Examiner respectfully disagrees.  Callan discloses the storage of connection information utilized to forward messages between the network entities comprising the network environment. (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. 
    The Specification (at page 4, line 26 to page 5, line 9) defines the indicated “network image” as comprising particular information about the physical configuration of a software-defined network.  The Specification discloses that the indicated “network image” comprises information about the network terminals and network elements and the connecting links between the network objects.  The Specification discloses information associated with the virtual configuration, in addition to definitions of endpoints, services, and network traffic parameters such as bandwidth and bandwidth restrictions. These statements indicated the “network image” contains information that is associated with the network configuration.  There is no indication that the network image must be a visual representation of the network configuration.  A visual representation does not provide definitions of network elements and traffic parameter information such as bandwidth.  The term “visual” does not appear to exist within the specification. 

B.  Applicant argues on page 8 of Remarks:    ...   there is no teaching whatsoever related to storing an image of the network.

    The Examiner respectfully disagrees.  Callan discloses the storage of connection information utilized to forward messages between the network entities comprising the network environment. (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. stored data structure, analogous to information comprising network image) of other devices 
    The Specification (at page 4, line 26 to page 5, line 9) defines the indicated “network image” as comprising particular information about the physical configuration of a software-defined network.  The Specification discloses that the indicated “network image” comprises information about the network terminals and network elements and the connecting links between the network objects.  The Specification discloses information associated with the virtual configuration, in addition to definitions of endpoints, services, and network traffic parameters such as bandwidth and bandwidth restrictions. These statements indicated the “network image” contains information that is associated with the network configuration.  

C.  Applicant argues on page 8 of Remarks:    ...   Callan does not teach, however, that the validator nodes use an image of the network to control forwarding of messages. 

    The Examiner respectfully disagrees.  Callan discloses a list data structure storing connection information associated with the connection links between network entities.  Callan discloses this list data structure is utilized to forward messages between network-connected entities.  (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. stored data structure, analogous to network image) of other devices connected to peer-to-peer network; forwarding received network messages based upon list; and in response to requests)

D.  Applicant argues on page 9 of Remarks:    ...   “no individual communication node is required to have a complete list of all devices”   ...   . 

    The Examiner respectfully disagrees. A network entity within the network environment can have a complete list comprising connections to the set of devices within the network environment (i.e. not a requirement).  Callan discloses a list data structure storing connection information associated with the connection links between network entities.  Callan discloses this list data structure is utilized to forward messages between network-connected entities.  (Callan ¶ 052, ll 1-8: network-connected device maintaining a list (i.e. analogous to network image) of other devices connected to peer-to-peer network; forwarding received network messages based upon list; and in response to requests)

E.  Applicant argues on page 9 of Remarks: Independent Claims 7 and 15 recite analogous limitations and are allowable for analogous reasons.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 7 and 15, which have similar limitations as independent claim 1.    

F.  Applicant argues on page 9 of Remarks: The remaining claims depend from these allowable Independent Claims and are likewise allowable.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


March 14, 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/KYUNG H SHIN/                                                                                                    3-21-2022Primary Examiner, Art Unit 2452